 1
 2
 3
 4
 5
 6
 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE
 9
10    AMANA GLOBAL COMPANY, a sole                       Case No. C21-637-RSM
      proprietorship company, and HAFID
11    TAHROUI, an individual,                            ORDER DENYING MOTION FOR
                                                         RECONSIDERATION
12                   Plaintiffs,
13
                         v.
14
      KING COUNTY, et al.,
15
16                   Defendants.

17          This matter comes before the Court on pro se Plaintiffs’ Motion for Reconsideration
18
     regarding the Court’s Order denying Plaintiffs’ Motion for a Temporary Restraining Order
19
     (“TRO”). Dkt #18. Mr. Tahroui argues the Court “overlooked Plaintiff’s alleged constitutional
20
     rights violations, and the argument that there exists a presumption of irreparable harm where
21
22   the violation of a constitutional right is alleged.” Id. at 1. (citing Jolly v. Coughlin, 76 F.3d

23   468, 482 (2d Cir. 1996)). Mr. Tahroui argues that “the dispossession of his property will
24
     certainly put him out of business thereby causing him severe emotional distress, in addition to
25
     financial hardship” and that this constitutes irreparable harm. Id. at 2. Responding to the
26
27   Court’s concern about subject matter jurisdiction, he argues that the “issue in this action, is

28   about Plaintiff’s right to relocation assistance under the [Uniform Relocation Act], which the



     ORDER DENYING MOTION FOR RECONSIDERATION - 1
     state court specifically preserved for other forum like this court. However, the issue in state
 1
 2   court is about the writ of restitution and nothing else.” Id. at 3.

 3          “Motions for reconsideration are disfavored.” LCR 7(h)(1). “The court will ordinarily
 4
     deny such motions in the absence of a showing of manifest error in the prior ruling or a
 5
     showing of new facts or legal authority which could not have been brought to its attention
 6
 7   earlier with reasonable diligence.” Id.

 8          The Court did not overlook Mr. Tahroui’s constitutional claims. However, his Motion
 9   referenced such claims mainly to justify this Court’s jurisdiction, see Dkt. #2 at 17 and 21, an
10
     issue which the Court has deferred ruling on given the limited briefing on the subject and the
11
     emergency nature of the requested relief. The TRO Motion failed to articulate how alleged
12
13   constitutional violations constitute irreparable harm in this case, other than by merely saying it

14   was so. Instead, the Motion focused on the harms of being separated from personal property
15   and the possibility of having industrial equipment sold at auction. These harms, as presented,
16
     are not irreparable.    Even now it is unclear whether Mr. Tahroui was seeking to stop
17
     Defendants from enforcing the state court eviction or to obtain monetary relief related to
18
19   relocation, or some mixture thereof (see below). Because Mr. Tahroui had the burden to

20   demonstrate irreparable harm, this lack of clarity cuts against granting the Motion. Merely
21
     pleading constitutional claims is not a basis for obtaining immediate relief from otherwise
22
     reparable harm.
23
24          “Severe emotional distress” was not argued in the original TRO Motion, is not an

25   inherent injury from being locked out of one’s business property, and could have been brought
26   to the Court’s attention earlier with reasonable diligence. In any event, the Court would be
27
28



     ORDER DENYING MOTION FOR RECONSIDERATION - 2
     unlikely to find emotional distress sufficiently established as a harm based on a few sentences
 1
 2   in briefing.

 3           Given all of the above, the Court finds that Mr. Tahroui has failed to demonstrate
 4
     manifest error in the prior ruling or a showing of new facts or legal authority which could not
 5
     have been brought to its attention earlier with reasonable diligence. Accordingly, this Motion
 6
 7   will be denied.

 8           Although not necessary for ruling on this Motion, the Court wishes to address Mr.
 9   Tahroui’s statement that the issue here is his right to relocation assistance under the URA,
10
     unlike the state court action which is about the writ of restitution. This stands in stark contrast
11
     to the Complaint where it is alleged that the URA “preempts the unlawful detainer statute” and
12
13   that Mr. Tahroui is “entitled to an immediate injunction requiring Defendants to stop further

14   execution of the writ of restitution and restore possession to Plaintiff.” Dkt. #1 at 6–7. If this
15   case was really just about the URA, then the harm at issue—relocation assistance—would not
16
     require emergency relief and could likely be redressed by an award at the end of this case. Mr.
17
     Tahroui’s attempts to distinguish this case from the state court action further cut against the
18
19   granting of a TRO, or a finding that the Court’s prior ruling contained manifest error.

20           Having considered the briefing and the remainder of the record, the Court hereby finds
21
     and ORDERS that Plaintiffs’ Motion for Temporary Restraining Order, Dkt. #18, is DENIED.
22
23
24           DATED this 19th day of May, 2021.

25
26
27
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
28



     ORDER DENYING MOTION FOR RECONSIDERATION - 3
